The bill in this case was filed by a creditor to set aside two conveyances of real estate on the ground of fraud; the first conveyance by Hetherington and wife to Willis and wife, for the consideration of $1, and the other by Willis and wife to the Hunterdon Development Company. The learned vice-chancellor, to whom the case was referred, reached the conclusion that the latter conveyance was bona fide and free from fraud, and that this being true, the character of the former became unimportant in view of the fact that the development company was an innocent purchaser for value, and recommended dismissing the bill. A decree to that end was duly entered.
Our examination of the proofs leads us to the conclusion that the findings of fact in the court below were fully justified. *Page 597 
We further agree that upon the payment of a fair consideration by the development company without knowledge of any intent on the part of Hetherington to defraud his creditors, its title could not be impeached.
The decree is therefore affirmed.
For affirmance — THE CHIEF-JUSTICE, TRENCHARD, PARKER, LLOYD, CASE, BODINE, DONGES, HEHER, PERSKIE, VAN BUSKIRK, KAYS, HETFIELD, WELLS, JJ. 13.
For reversal — None.